Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is responsive to Amendment filed 07/22/2021.
Claims 2 and 4-22 are pending in this application.  Claims 22, 10, 16 are independent claims.   In Amendment, claims 1 and 3 are cancelled and claims 2, 6, 10, 13, 16, and 19 are amended.  This Office Action is made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triplett et al. (U.S. 2013/0343566 A1) in view of He et al. (U.S. 2004/0267952 A1).
Re claim 2, Triplett et al. disclose in Figures 1-10 a content player (e.g. abstract and Figure 8), comprising: a memory; and a processor communicatively coupled with the memory and configured to: receive content over a network (e.g. Figures 6-7), wherein the content comprises a plurality of individual segments for which different audio attributes or video attributes are configured to be specified in a playback configuration (e.g. Figure 9 and paragraphs [0002, 0029, 0033, 0039] wherein the playback content over the network must have multiple segments with audio or video attributes such as sound, images…that is associated with the playback configuration), wherein the playback configuration is configured to be customized for the content player and for room acoustics corresponding to the content player (e.g. abstract and Figure 1); fetch the playback configuration, in response to a query from the server, from at least one device of a plurality of devices comprising a server and at least one other content source, for at least one segment of the content (e.g. Figure 10 and paragraphs [0090, 0092-0094]); and perform playback of the content in accordance with the playback configuration, the playback configuration comprises a value of a distribution of at least one audio attributes or vide attributes, wherein the distribution is formed from playback statistics aggregated across a plurality of other content players (e.g. Figure 10 and paragraphs [0090-0092]), for the at least one segment of the content wherein the audio attributes or video attributes are associated with the playback of the at least one segment of the content (e.g. Figures 6-8 and paragraph [0002]).  Triplett et al. fail to disclose the at least one segment of the content is selected from the plurality of individual segments.  However, He et al. disclose the at least one segment of the content is selected from the plurality of individual segments (e.g. Figure 6).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention is made to the at least one segment of the content is selected from the plurality of individual segments as seen in He et al.’s invention into Triplett et al.’s invention because it would enable to synchronizing and smooth out the playback system.
Re claim 4, Triplett et al. in view of He et al. disclose transmit a selection to the server; and upload a corresponding playback statistic to the server (e.g. Figure 10 and paragraphs [0095-0096]).
Re claim 5, Triplett et al. in view of He et al. disclose the playback of the content comprises parameters associated with the audio attributes or video attributes, wherein the parameters are non-uniform across different playback instances of the content (e.g. paragraphs [0090-0091 and 0093]).
Re claim 6, Triplett et al. in view of He et al. disclose the distribution of audio attributes or the video attributes is formed from the playback statistics aggregated for a specified device type, wherein the specified device type is a category of playback devices to which the content player belongs (e.g. paragraphs [0090-0091]).
Re claim 7, Triplett et al. in view of He et al. disclose the video attributes comprise at least one of video histogram, colorimetry information, scene changes detected, codec used, container format, raw video data, or metadata (e.g. paragraph [0091]).
Re claim 8, Triplett et al. in view of He et al. disclose the playback configuration comprises separate playback configuration information for multiple segments of the content or aggregated playback configuration information for the content received over the network (e.g. paragraphs [0092-0095]).
Re claim 9, Triplett et al. in view of He et al. disclose the content comprises at least one instance of on-demand video, on-demand music, or an on-demand game (e.g. He et al. – paragraph [0028]).
Re claim 10, it is a method claim having similar limitations cited in claim 2.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 11, it is a method claim having similar limitations cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 12, it is a method claim having similar limitations cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 13, it is a method claim having similar limitations cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6.
Re claim 14, it is a method claim having similar limitations cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7.
Re claim 15, it is a method claim having similar limitations cited in claim 8.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 8.
Re claim 16, it is a medium claim having similar limitations cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 17, it is a medium claim having similar limitations cited in claim 4.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 18, it is a medium claim having similar limitations cited in claim 5.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 19, it is a medium claim having similar limitations cited in claim 6.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 6.
Re claim 20, it is a medium claim having similar limitations cited in claim 7.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 7.
Re claim 21, it is a medium claim having similar limitations cited in claim 8.  Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 8.
Re claim 22, it is a medium claim having similar limitations cited in claim 9.  Thus, claim 22 is also rejected under the same rationale as cited in the rejection of claim 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 4-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 10,516,591 in view of Triplett et al. (.U.S. 2013/0343566 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims would anticipate equivalently every limitation of the co-pending claims.

Response to Arguments
Applicant's arguments with respect to claims 2 and 4-22 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443